DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 2/16/2021 (“Feb. Resp.”). In the Feb. Resp., claims 1, 2, 4-10, and 12-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/16/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments
All previously presented claim objections and claim rejections under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn in light of the claim amendments and corresponding arguments presented in the Feb. Resp.

Allowable Subject Matter
Claims 1, 2, 4-10, and 12-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record anticipates or makes obvious, either alone or when combined, all of the limitations as they are 
Claim 1 is directed to a method of pilot signal mapping for antenna ports, where the antenna ports include K antenna port groups, each including no more than N antenna ports. 
Claim 9 is directed to a pilot mapping apparatus for antenna ports that include K antenna port groups, each including no more than N antenna ports; the apparatus comprising a grouping unit, a mapping determination unit, and a multiplexing unit, as interpreted under 35 U.S.C. § 112(f) (see non-final Office action mailed 5/15/2020). The various units being configured to perform various functions that are virtually identical in scope to the steps performed by the method of claim 1.
Claim 17 is directed to a pilot signal mapping apparatus for antenna ports that include K antenna port groups, each including no more than N antenna ports; the apparatus comprising a processor and a memory coupled to the processor through a bus interface, where the memory stores programs and data for use by the processor to perform operations that are virtually identical in scope to the steps performed by the method of claim 1.
Claims 15, 16, 18, and 19 are directed to a base station, a terminal, a base station, and a terminal, all configured to transmit a pilot signal obtained through the pilot mapping method of claim 1.
Taking claim 1 as a representative claim, none of the prior art teaches or suggests all of the limitations, when taken together. For example, U.S. Pat. Appl. Publ’n No. 2017/0222768, to Lee, as used in the non-final Office action mailed 5/15/2020, teaches a pilot mapping apparatus (and method) in which physical resource blocks (PRBs) are grouped and multiplexed; however, among other things, Lee does not teach that in “one of the PRB groups, the sum across the PRBs of the one of the PRB groups of the quantity of the N-port pilot patterns contained in Orthogonal Frequency Division Multiplexing (OFDM) symbols where each antenna port group is located is the same across the antenna port groups, thereby obtaining pilot signal mapping in the one of the PRB groups”. As a result, claims 1, 2, 4-10, and 12-19 are allowed over the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2017/0078006, 2017/0105112, and 2018/0007574 describe pilot signal mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413